Exhibit 10.3




Form for Directors / Secretary
INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of _______, is made
by and among Sucampo Pharmaceuticals, Inc., a Delaware corporation (“Sucampo”),
_____________ (“Indemnitee”) and, solely for purposes of Section 19,
Mallinckrodt Brand Pharmaceuticals, Inc., a Delaware corporation (“Brand
Pharma”).
WHEREAS, each of Sucampo and Brand Pharma is a wholly owned subsidiary of
Mallinckrodt plc, a public limited company incorporated in Ireland;
WHEREAS, prior to the date hereof, Brand Pharma and Indemnitee entered into an
indemnification agreement (the “Prior Agreement”), which the parties intend to
be superseded and replaced by this Agreement;
WHEREAS, it is essential to Sucampo and Mallinckrodt plc that Mallinckrodt plc
retain and attract as directors and secretary the most capable persons
available;
WHEREAS, Sucampo has requested that the Indemnitee serve as a director, officer,
secretary or employee of Mallinckrodt plc, and, if requested to do so by
Sucampo, as a director, officer, secretary, employee, trustee, agent, or
fiduciary of another foreign or domestic corporation, partnership, limited
liability company, joint venture, employee benefit plan, trust, or other
Enterprise; and
WHEREAS, each of Mallinckrodt plc, Sucampo and Indemnitee recognize the
increased risk of litigation and other claims currently being asserted against
directors and officers of companies;
WHEREAS, due to restrictions imposed by Irish law, the Articles of Association
of Mallinckrodt plc do not confer indemnification and advancement rights on its
directors and secretary as broad as the indemnification and advancement rights
that are customarily provided to the directors and secretary of a company
organized under the laws of a U.S. state;
WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability, (ii) specific contractual assurance that such
protection will be available to Indemnitee (regardless of, among other things,
any amendment to or revocation of Mallinckrodt plc’s Articles of Association,
the certificate of incorporation or bylaws of Sucampo (collectively, the
“Sucampo Organizational Documents”) or any change in the composition of
Mallinckrodt plc’s Board of Directors or acquisition transaction relating to
Mallinckrodt plc), Sucampo wishes to provide in this Agreement for the
indemnification by Sucampo of and the advancing by Sucampo of expenses to
Indemnitee as set forth in this Agreement;
NOW, THEREFORE, in consideration of the above premises and of Indemnitee
continuing to serve Mallinckrodt plc directly or, at Sucampo’s request, with
another Enterprise, and intending to be legally bound hereby, the parties agree
as follows:
1.Certain Definitions.


(a)Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.






--------------------------------------------------------------------------------




(b)Board: the Board of Directors of Mallinckrodt plc.


(c)Change in Control: shall be deemed to have occurred if:


(i)any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Exchange Act, becomes a “beneficial owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of Mallinckrodt plc;


(ii)the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board as of the date hereof,
provided that any person becoming a director after the date hereof whose
election or nomination for election was supported by at least three-quarters of
the directors who immediately prior to such election or nomination for election
comprised the Incumbent Directors shall be considered to be an Incumbent
Director;


(iii)Mallinckrodt plc adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;


(iv)all or substantially all of the assets or business of Mallinckrodt plc is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of Mallinckrodt plc immediately prior to such a merger,
consolidation or other transaction beneficially own, directly or indirectly, in
substantially the same proportion as they owned the Voting Shares of
Mallinckrodt plc immediately prior to such transaction, all of the Voting Shares
or other ownership interests of the entity or entities, if any, that acquire all
or substantially all of the assets of, or succeed to the business of,
Mallinckrodt plc as a result of such transaction); or


(v)Mallinckrodt plc combines with another entity and is the surviving entity
but, immediately after the combination, the shareholders of Mallinckrodt plc
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Shares of the combined entity (there being excluded from the
number of shares held by such shareholders, but not from the Voting Shares of
the combined entity, any shares received by Affiliates of such other entity in
exchange for shares of such other entity),


provided, however, that any occurrence that would, in the absence of this
proviso, otherwise constitute a Change in Control pursuant to any of clause (i),
(iii), (iv) or (v) of this Section 1(c), shall not constitute a Change in
Control if such occurrence is approved in advance by a majority of the directors
on the Board immediately prior to such occurrence.
(d)Enterprise: Mallinckrodt plc and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
entity or enterprise of which Indemnitee is or was serving at the request of
Brand Pharma or Sucampo as a director, officer, secretary, trustee, general
partner, managing member, fiduciary, board of directors’ committee member,
employee or agent.


(e)Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.






--------------------------------------------------------------------------------




(f)Expenses: any expense, liability, or loss, including attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties, amounts paid or to be paid
in settlement, any interest, assessments, or other charges imposed thereon, any
federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.


(g)Indemnifiable Event: any event or occurrence that took or takes place either
prior to or after the execution of this Agreement, related to the fact that
Indemnitee is or was a director, officer, secretary or employee of Mallinckrodt
plc, or while a director or secretary of Mallinckrodt plc is or was serving at
the request of Brand Pharma or Sucampo as a director, officer, secretary,
employee, trustee, agent, or fiduciary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, employee
benefit plan, trust, or other Enterprise, or related to anything done or not
done by Indemnitee in any such capacity, whether or not the basis of the
Proceeding is alleged action in an official capacity as a director, officer,
secretary, employee, trustee, agent, or fiduciary or in any other capacity while
serving as a director, officer, secretary, employee, trustee, agent, or
fiduciary.


(h)Independent Counsel: the meaning specified in Section 3.


(i)Proceeding: any threatened, pending, or completed action, suit, litigation,
proceeding or arbitration or any alternative dispute resolution mechanism
(including an action by or in the right of Mallinckrodt plc), or any inquiry,
hearing, tribunal or investigation, whether conducted by Mallinckrodt plc or any
other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, litigation, proceeding or arbitration,
whether civil, criminal, administrative, investigative, or other, or otherwise
might give rise to adverse consequences or findings in respect of the
Indemnitee.


(j)Reviewing Party: the meaning specified in Section 3.


(k)Voting Shares: shares of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors (or similar function) of an Enterprise.


2.Agreement to Indemnify.


(a)General Agreement. In the event Indemnitee was, is, or becomes a party to or
witness or other participant in, or is threatened to be made a party to or
witness or other participant in, a Proceeding in whole or in part by reason of
(or arising in whole or in part out of) an Indemnifiable Event, Sucampo shall
indemnify Indemnitee from and against any and all Expenses to the fullest extent
permitted by law, as the same exists or may hereafter be amended or interpreted
(but in the case of any such amendment or interpretation, only to the extent
that such amendment or interpretation permits Sucampo to provide broader
indemnification rights than were permitted prior thereto). The parties hereto
intend that this Agreement shall provide for indemnification in excess of that
expressly permitted by Mallinckrodt plc’s Articles of Association, the separate
deed of indemnification which Indemnitee has with Mallinckrodt plc, the Sucampo
Organizational Documents or applicable law.




--------------------------------------------------------------------------------






(b)Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Indemnitee shall not be entitled to indemnification pursuant to this
Agreement in connection with any Proceeding initiated by Indemnitee against
Mallinckrodt plc or any of its subsidiaries or any director, officer or employee
of Mallinckrodt plc or any of its subsidiaries unless (i) Mallinckrodt plc has
joined in or the Board has consented to the initiation of such Proceeding;
(ii) the Proceeding is one to enforce indemnification rights under Section 4; or
(iii) the Proceeding is instituted after a Change in Control and Independent
Counsel has approved its initiation.


(c)Expense Advances. If so requested by Indemnitee, Sucampo shall advance
(within five business days of such request) any and all Expenses to Indemnitee
(an “Expense Advance”); provided that, (i) such Expense Advance shall be made
only upon delivery to Sucampo of an undertaking by or on behalf of the
Indemnitee to repay the amount thereof if and to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by
Sucampo, (ii) Sucampo shall not (unless a court of competent jurisdiction shall
determine otherwise) be required to make an Expense Advance if and to the extent
that the Reviewing Party (as defined below) has determined that Indemnitee is
not permitted to be indemnified by Sucampo under applicable law, and (iii) if
and to the extent that the Reviewing Party determines after payment of one or
more Expense Advances that Indemnitee would not be permitted to be so
indemnified by Sucampo under applicable law, Sucampo shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse Sucampo) for all such
amounts theretofore paid. If Indemnitee has commenced or commences any action,
suit, litigation or proceeding in a court of competent jurisdiction or commences
arbitration to secure a determination that Indemnitee is entitled to
indemnification or Expense Advance, as provided in Section 4, any determination
made by the Reviewing Party that Indemnitee would not be permitted to be
indemnified by Sucampo under applicable law shall not be binding, and Indemnitee
shall not be required to reimburse Sucampo for any Expense Advance until a final
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse Sucampo for Expense Advances shall be unsecured and no interest shall
be charged thereon.


(d)Mandatory Indemnification. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, Indemnitee
shall be indemnified by Sucampo hereunder against all Expenses incurred in
connection therewith.


(e)Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by Sucampo for some or a portion of Expenses,
but not, however, for the total amount thereof, Sucampo shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.


(f)Prohibited Indemnification. No indemnification pursuant to this Agreement
shall be paid by Sucampo:


(i)on account of any Proceeding in which a final and non-appealable judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
or sale by Indemnitee of securities of Mallinckrodt plc pursuant to the
provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state, or local laws;






--------------------------------------------------------------------------------




(ii)if a court of competent jurisdiction by a final and non-appealable judgment
shall determine that such indemnification by Sucampo is not permitted under
applicable law;


(iii)on account of any Proceeding relating to an Indemnifiable Event as to which
the Indemnitee has been convicted of a crime constituting a felony under the
laws of the jurisdiction where the criminal action had been brought (or, where a
jurisdiction does not classify any crime as a felony, a crime for which
Indemnitee is sentenced to death or imprisonment for a term exceeding one year);
or


(iv)on account of any Proceeding brought by Mallinckrodt plc or any of its
subsidiaries against Indemnitee.


3.Reviewing Party; Exhaustion of Remedies.


(a)Prior to any Change in Control, the reviewing party (the “Reviewing Party”)
shall be any appropriate person or body consisting of a member or members of the
Board or any other person or body appointed by the Board who is not a party to
the particular Proceeding with respect to which Indemnitee is seeking
indemnification; after a Change in Control, the Independent Counsel referred to
below shall become the Reviewing Party. With respect to all matters arising
after a Change in Control concerning the rights of Indemnitee to indemnity
payments and Expense Advances under this Agreement, the separate deed of
indemnification which Indemnitee has with Mallinckrodt plc or any other
agreement to which Mallinckrodt plc or any of its Affiliates is a party,
Mallinckrodt plc’s Articles of Association, the Sucampo Organizational Documents
or applicable law, in each case as now or hereafter in effect relating to
indemnification for Indemnifiable Events, Mallinckrodt plc and Sucampo shall
seek legal advice only from independent counsel (“Independent Counsel”) selected
by Indemnitee and approved by Mallinckrodt plc (which approval shall not be
unreasonably withheld), and who has not otherwise performed services for
Mallinckrodt plc, Sucampo or the Indemnitee (other than in connection with
indemnification matters) within the five years prior to such appointment. The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing Mallinckrodt plc, Sucampo or Indemnitee in an action,
suit, litigation, proceeding or arbitration to determine Indemnitee’s rights
under this Agreement. Such counsel, among other things, shall render its written
opinion to Mallinckrodt plc, Sucampo and Indemnitee as to whether and to what
extent the Indemnitee should be permitted to be indemnified under applicable
law. In doing so, the Independent Counsel may consult with (and rely upon)
counsel in any appropriate jurisdiction who would qualify as Independent Counsel
(“Local Counsel”). Sucampo agrees to pay the reasonable fees of the Independent
Counsel and the Local Counsel and to indemnify fully such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities, loss, and
damages arising out of or relating to this Agreement or the engagement of
Independent Counsel or the Local Counsel pursuant hereto.


(b)Prior to making written demand on Sucampo for indemnification pursuant to
Section 4(a) or making a request for Expense Advance pursuant to Section 2(c),
Indemnitee shall (i) seek such indemnification or Expense Advance, as
applicable, under any applicable insurance policy of Mallinckrodt plc or any of
its subsidiaries and (ii) request that Mallinckrodt plc consider in its
discretion whether to make such indemnification or Expense Advance, as
applicable. Upon any such request by Indemnitee of Mallinckrodt plc,
Mallinckrodt plc shall consider whether to make such indemnification or Expense
Advance, as applicable, based on the facts and circumstances related to the
request. Mallinckrodt plc may require, as a condition to making any
indemnification or Expense Advance, as applicable, that Indemnitee enter into an
agreement providing for such indemnification or Expense Advance, as




--------------------------------------------------------------------------------




applicable, to be made subject to substantially the same terms and conditions
applicable to an indemnification or Expense Advance, as applicable, by Sucampo
hereunder (including, without limitation, conditioning any Expense Advance upon
delivery to Mallinckrodt plc of an undertaking of the type described in clause
(i) of the proviso to Section 2(c)). In the event indemnification or Expense
Advance, as applicable, is not received pursuant to such an insurance policy, or
from Mallinckrodt plc, within five business days of the later of Indemnitee’s
request of the applicable insurer and Indemnitee’s request of Mallinckrodt plc
as provided in the first sentence of this Section 3(b), Indemnitee may make
written demand on Sucampo for indemnification pursuant to Section 4(a) or make a
request for Expense Advance pursuant to Section 2(c), as applicable.


4.Indemnification Process and Appeal.


(a)Indemnification Payment. Indemnitee shall be entitled to indemnification of
Expenses, and shall receive payment thereof, from Sucampo in accordance with
this Agreement as soon as practicable after Indemnitee has made written demand
on Sucampo for indemnification, unless the Reviewing Party has given a written
opinion to Sucampo that Indemnitee is not entitled to indemnification under
applicable law.


(b)Adjudication or Arbitration. (i) Regardless of any action by the Reviewing
Party, if Indemnitee has not received in full the requested indemnification or
Expense Advance within thirty days after making a demand or request in
accordance with Section 4(a) or Section 2(c), as applicable (a “Nonpayment”),
Indemnitee shall have the right to enforce its rights thereto under this
Agreement by commencing litigation in any federal or state court located in the
State of Delaware (a “Delaware Court”) having subject matter jurisdiction
thereof seeking an initial determination by the court or by challenging any
determination by the Reviewing Party or any aspect thereof. Any determination by
the Reviewing Party not challenged by Indemnitee in any such litigation shall be
binding on Mallinckrodt plc, Sucampo and Indemnitee. The remedy provided for in
this Section 4 shall be in addition to any other remedies available to
Indemnitee at law or in equity. Mallinckrodt plc, Sucampo and Indemnitee hereby
irrevocably and unconditionally (A) consent to submit to the non-exclusive
jurisdiction of all Delaware Courts for purposes of any action, suit,
litigation, proceeding or arbitration arising out of or in connection with this
Agreement, (B) waive any objection to the laying of venue of any such action,
suit, litigation, proceeding or arbitration in any Delaware Court, and
(C) waive, and agree not to plead or to make, any claim that any such action,
suit, litigation, proceeding or arbitration brought in any Delaware Court has
been brought in an improper or inconvenient forum. For the avoidance of doubt,
nothing in this Agreement shall limit any right Indemnitee may have under
applicable law to bring any action, suit, litigation, proceeding or arbitration
in any other court.


ii.Alternatively, in the case of a Nonpayment, Indemnitee, at his or her option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.


iii.In the event that a determination shall have been made pursuant to
Section 4(a) or 2(c) of this Agreement that Indemnitee is not entitled to
indemnification or Expense Advance, any action, suit, litigation, proceeding or
arbitration commenced pursuant to this Section 4(b) shall be conducted in all
respects as a de novo trial, or arbitration, on the merits, and Indemnitee shall
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 4(b), Sucampo shall
have the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be. If Indemnitee an action,




--------------------------------------------------------------------------------




suit, litigation, proceeding or arbitration pursuant to this Section 4(b),
Indemnitee shall not be required to reimburse Sucampo for any advances pursuant
to Section 2(c) until a final determination is made with respect to Indemnitee’s
entitlement to indemnification (as to which all rights of appeal have been
exhausted or lapsed).


iv.In the event that Indemnitee, pursuant to this Section 4(b), seeks a judicial
adjudication of or an award in arbitration to enforce his or her rights under,
or to recover damages for breach of, this Agreement, and it is determined in
said judicial adjudication or arbitration that Indemnitee is entitled to receive
all or any part of the indemnification or advancement of Expenses sought,
Indemnitee shall be entitled to recover from Sucampo, and shall be indemnified
by Sucampo against, any and all Expenses actually and reasonably incurred by
Indemnitee in connection with such judicial adjudication or arbitration.


(c)Defense to Indemnification, Burden of Proof and Presumptions. (i)  It shall
be a defense to any action, suit, litigation, proceeding or arbitration brought
by Indemnitee against Sucampo to enforce this Agreement that it is not
permissible under applicable law for Sucampo to indemnify Indemnitee for the
amount claimed.


ii.In connection with any action, suit, litigation, proceeding or arbitration or
any determination by the Reviewing Party or otherwise as to whether Indemnitee
is entitled to be indemnified hereunder, the burden of proving such a defense or
determination shall be on Sucampo.


iii.Neither the failure of the Reviewing Party to have made a determination
prior to the commencement of such action, suit, litigation, proceeding or
arbitration by Indemnitee that indemnification of the Indemnitee is proper under
the circumstances because Indemnitee has met the standard of conduct set forth
in applicable law, nor an actual determination by the Reviewing Party that the
Indemnitee had not met such applicable standard of conduct, shall, of itself, be
a defense to the action, suit, litigation, proceeding or arbitration or create a
presumption that the Indemnitee has not met the applicable standard of conduct.


iv.For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, litigation, proceeding or arbitration,
by judgment, order, settlement (whether with or without court approval),
conviction, or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.


v.For purposes of any determination of good faith, Indemnitee shall be deemed to
have acted in good faith if Indemnitee’s action is based on the records or books
of account of any Enterprise, including financial statements, or on information
supplied to Indemnitee by the management of such Enterprise in the course of
their duties, or on the advice of legal counsel for such Enterprise or on
information or records given or reports made to such Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by such Enterprise. The provisions of this Section 4(c)(v) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee




--------------------------------------------------------------------------------




may be deemed or found to have met the applicable standard of conduct set forth
in applicable law.


vi.The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.


vii.Sucampo shall be precluded from asserting in any action, suit, litigation,
proceeding or arbitration commenced pursuant to this Agreement that the
procedures or presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any court or before any arbitrator that
Sucampo is bound by all the provisions of this Agreement.


5.Indemnification for Expenses Incurred in Enforcing Rights. In addition to
Indemnitee’s rights under Section 4(b)(iv), Sucampo shall indemnify Indemnitee
against any and all Expenses that are incurred by Indemnitee in connection with
any Proceeding brought by Indemnitee:


(a)for indemnification or advance payment of Expenses under any agreement to
which Sucampo or any of its Affiliates is a party (other than this Agreement) or
under applicable law, Mallinckrodt plc’s Articles of Association, or the Sucampo
Organizational Documents, in each case now or hereafter in effect, relating to
indemnification or advance payment of Expenses for Indemnifiable Events, and/or


(b)for recovery under directors’ and officers’ liability insurance policies
maintained by Mallinckrodt plc,


but, in either case, only in the event that Indemnitee ultimately is determined
to be entitled to such indemnification or expense advance or insurance recovery,
as the case may be. In addition, Sucampo shall, if so requested by Indemnitee,
advance the foregoing Expenses and any Expenses incurred in any Proceeding
brought pursuant to Section 4 to Indemnitee, subject to and in accordance with
Section 2(c).
6.Notification and Defense of Proceeding.


(a)Notice. Promptly after receipt by Indemnitee of notice of the commencement of
any Proceeding, Indemnitee shall, if a claim in respect thereof is to be made
against Sucampo under this Agreement, notify Mallinckrodt plc and Sucampo of the
commencement thereof; but the omission so to notify Mallinckrodt plc and Sucampo
will not relieve Sucampo from any liability that it may have to Indemnitee,
except as provided in Section 6(c).


(b)Defense. With respect to any Proceeding as to which Indemnitee notifies
Mallinckrodt plc and Sucampo of the commencement thereof, Sucampo will be
entitled to participate in the Proceeding at its own expense and except as
otherwise provided below, to the extent Sucampo so wishes, it may assume the
defense thereof with counsel reasonably satisfactory to Indemnitee. After notice
from Sucampo to Indemnitee of its election to assume the defense of any
Proceeding, Sucampo shall not be liable to Indemnitee under this Agreement or
otherwise for any Expenses subsequently incurred by Indemnitee in connection
with the defense of such Proceeding other than reasonable costs of investigation
or as otherwise provided below. Indemnitee shall have the right to employ legal
counsel in such Proceeding, but all Expenses related thereto incurred after
notice from Sucampo of its assumption of




--------------------------------------------------------------------------------




the defense shall be at Indemnitee’s expense unless: (i) the employment of legal
counsel by Indemnitee has been authorized by Sucampo, (ii) Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and Sucampo in the defense of the Proceeding, (iii) after a Change in
Control, the employment of counsel by Indemnitee has been approved by the
Independent Counsel, or (iv) Sucampo shall not in fact have employed counsel to
assume the defense of such Proceeding, in each of which cases all Expenses of
the Proceeding shall be borne by Sucampo. Sucampo shall not be entitled to
assume the defense of any Proceeding (x) brought by or on behalf of Mallinckrodt
plc or Sucampo, (y) as to which Indemnitee shall have made the determination
provided for in clause (ii) of this Section 6(b) or (z) after a Change in
Control (it being specified, for the avoidance of doubt, that Sucampo may assume
defense of any such Proceeding described in this sentence with Indemnitee’s
consent, provided that any such consent shall not affect the rights of
Indemnitee under the foregoing provisions of this Section 6(b)).


(c)Settlement of Claims. Sucampo shall not be liable to indemnify Indemnitee
under this Agreement or otherwise for any amounts paid in settlement of any
Proceeding effected without Sucampo’s written consent, such consent not to be
unreasonably withheld; provided, however, that if a Change in Control has
occurred, Sucampo shall be liable for indemnification of Indemnitee for amounts
paid in settlement if the Independent Counsel has approved the settlement.
Sucampo shall not settle any Proceeding in any manner that would impose any
liability, penalty or limitation on Indemnitee without Indemnitee’s written
consent. Sucampo shall not be liable to indemnify the Indemnitee under this
Agreement with regard to any judicial award if Sucampo was not given a
reasonable and timely opportunity, at its expense, to participate in the defense
of such Proceeding. Sucampo’s liability hereunder shall not be excused if
assumption of the defense of the Proceeding by Sucampo was barred by this
Agreement.


7.Establishment of Trust. In the event of a Change in Control, Sucampo shall,
upon written request by Indemnitee, create a trust for the benefit of the
Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request (a) to be
incurred in connection with investigating, preparing for, participating in,
and/or defending any Proceeding relating to an Indemnifiable Event and (b) to be
indemnifiable pursuant to this Agreement. The amount or amounts to be deposited
in the Trust pursuant to the foregoing funding obligation shall be determined by
the Independent Counsel. The terms of the Trust shall provide that (i) the Trust
shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee, (ii) the Trustee (as defined below) shall advance,
within five business days of a request by the Indemnitee, any and all Expenses
to the Indemnitee on the same terms and conditions as provided in Section 2(c)
(and the Indemnitee hereby agrees to reimburse the Trust under the same
circumstances for which the Indemnitee would be required to reimburse Sucampo
under Section 2(c)), (iii) the Trust shall continue to be funded by Sucampo in
accordance with the funding obligation set forth above, (iv) the Trustee shall
promptly pay to the Indemnitee all amounts for which the Indemnitee shall be
entitled to indemnification pursuant to this Agreement, and (v) all unexpended
funds in the Trust shall revert to Sucampo upon a final determination by the
Independent Counsel or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement. The trustee of the Trust (the “Trustee”) shall be chosen by the
Indemnitee. Nothing in this Section 7 shall relieve Sucampo of any of its
obligations under this Agreement. All income earned on the assets held in the
Trust shall be reported as income by Sucampo for federal, state, local, and
foreign tax purposes. Sucampo shall pay all costs of establishing and
maintaining the Trust and shall indemnify the Trustee against any and all
expenses (including attorney’s fees), claims, liabilities, loss, and damages
arising out of or relating to this Agreement or the establishment and
maintenance of the Trust.






--------------------------------------------------------------------------------




8.Non-Exclusivity. The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under Mallinckrodt plc’s Articles of
Association, the separate deed of indemnification which Indemnitee has with
Mallinckrodt plc, the Sucampo Organizational Documents, applicable law or
otherwise. To the extent that a change in applicable law (whether by statute or
judicial decision) permits greater indemnification than would be afforded
currently under Mallinckrodt plc’s Articles of Association, the separate deed of
indemnification which Indemnitee has with Mallinckrodt plc, the Sucampo
Organizational Documents, applicable law or this Agreement, it is the intent of
the parties that Indemnitee enjoy by this Agreement the greater benefits so
afforded by such change. The assertion or employment of any right hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right.


9.Continuation of Contractual Indemnity or Period of Limitations. All agreements
and obligations of Sucampo contained herein shall continue for so long as
Indemnitee shall be subject to, or involved in, any Proceeding for which
indemnification is provided pursuant to this Agreement. Notwithstanding the
foregoing, no Proceeding shall be brought and no cause of action shall be
asserted by or on behalf of Sucampo or any Affiliate of Sucampo against
Indemnitee, Indemnitee’s spouse, heirs, executors, or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, or such longer period as may be required by the laws of
Delaware under the circumstances. Any claim or cause of action of Sucampo or its
Affiliate shall be extinguished and deemed released unless asserted by the
timely filing and notice of a legal action within such period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.


10.Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever (other than pursuant to the terms hereof), Sucampo, in
lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for judgments, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any claim,
including, without limitation, claims for contribution that may be brought
against Indemnitee by directors, officer, employees or agents of the Company
(other than Indemnitee) who may be jointly liable with Indemnitee, relating to
an Indemnifiable Event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by Mallinckrodt plc and
Sucampo, on one hand, and Indemnitee, on the other hand, as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of Mallinckrodt plc and Sucampo (and their respective directors,
officers, employees and agents), on one hand, and Indemnitee, on the other hand,
in connection with such event(s) and/or transaction(s).


11.Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by each of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.


12.Subrogation. In the event of payment under this Agreement to Indemnitee,
Sucampo shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Sucampo effectively to bring suit to
enforce such rights.




--------------------------------------------------------------------------------






13.No Duplication of Payments. Sucampo shall not be liable under this Agreement
to make any payment in connection with any claim made by Indemnitee to the
extent Indemnitee has otherwise received payment (under any insurance policy,
Mallinckrodt plc’s Articles of Association, the separate deed of indemnification
which Indemnitee has with Mallinckrodt plc, the Sucampo Organizational Documents
or otherwise) of the amounts otherwise indemnifiable hereunder.


14.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business and/or assets of
Sucampo), assigns, spouses, heirs, and personal and legal representatives.
Sucampo shall require and cause any successor thereof (whether direct or
indirect by purchase, merger, consolidation, or otherwise) to all, substantially
all, or a substantial part, of the business and/or assets of Sucampo, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that Sucampo would be required to perform if no such succession had taken place.
The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity pertaining to an Indemnifiable Event even though he or she may have
ceased to serve in such capacity at the time of any Proceeding or is deceased
and shall inure to the benefit of the heirs, executors, administrators, legatees
and assigns of such a person.


15.Severability. If any provision (or portion thereof) of this Agreement shall
be held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law. Furthermore, to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void, or otherwise
unenforceable that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, void or unenforceable.


16.Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of Delaware applicable to contracts made and to be
performed in such State without giving effects to its principles of conflicts of
laws that would result in the application of the laws of another jurisdiction.


17.Notices. All notices, demands, and other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand, against receipt, or mailed, postage prepaid, certified or
registered mail, return receipt requested, and addressed to Sucampo at:


Sucampo Pharmaceuticals, Inc.
[675 James S. McDonnell Blvd.
Hazelwood, MO 63042]
Attn: Secretary
Facsimile: [314-654-5366]


If to Mallinckrodt plc, to:
Mallinckrodt plc
3 Lotus Park
The Causeway




--------------------------------------------------------------------------------




Staines-Upon-Thames, Surrey TW18 3AG
United Kingdom
Attn: General Counsel
Facsimile: +352-266-379-92


and


Mallinckrodt plc
675 James S. McDonnell Blvd.
Hazelwood, MO 63042
Attn: General Counsel
Facsimile: 314-654-5366


And to Indemnitee at:
[To be added]


Notice of change of address shall be effective only when given in accordance
with this Section 17. All notices complying with this Section 17 shall be deemed
to have been received on the date of hand delivery or on the third business day
after mailing.
18.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


19.Termination of Prior Agreement. The Prior Agreement is hereby terminated by
Indemnitee and Brand Pharma, Indemnitee and Brand Pharma hereby release and
forever discharge each other from any and all claims and liability thereunder,
and this Agreement between Sucampo and Indemnitee supersedes and replaces such
Prior Agreement in its entirety.






[Remainder of page intentionally left blank.]    






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as the date first specified above.
SUCAMPO PHARMACEUTICALS, INC.


By: ______________________________    
Name:
Title:




INDEMNITEE


By: _______________________________     
Name: [To be added]




Solely for purposes of Section 19:


MALLINCKRODT BRAND PHARMACEUTICALS, INC.


By: _______________________________     
Name:
Title:




[Signature page to Indemnification Agreement]

